Exhibit 10.11


CITIZENS FINANCIAL GROUP, INC.
2014 OMNIBUS INCENTIVE PLAN
Restricted Stock Unit Award Agreement
Terms and Conditions
Unless defined in this award agreement (this “Award Agreement”), capitalized
terms shall have the meanings assigned to them in the Citizens Financial Group,
Inc. 2014 Omnibus Incentive Plan (the “Plan”). In the event of a conflict among
the provisions of the Plan and this Award Agreement, the provisions of the Plan
shall prevail.
Section 1.Grant of RSU Award. Citizens Financial Group, Inc. (together with its
Subsidiaries, the “Company”) has granted to the Participant (the “Participant”)
an award (the “Award”) of the number of restricted share units (“RSUs”)
specified in the Participant’s electronic account, effective on the “Grant Date”
specified in the Participant's electronic account. The Award is subject to the
terms and conditions of the Plan and this Award Agreement. The Award is granted
under the Plan, the provisions of which are incorporated herein by reference and
made a part of this Award Agreement.
Section 2.    Issuance of RSUs. Each RSU shall represent the right to receive
one Share upon the vesting of such RSU, as determined in accordance with and
subject to the terms of this Award Agreement and the Plan.
Section 3.    Rights as a Shareholder; Dividend Equivalents.
(a)    The Participant shall have no voting rights or any other rights as a
shareholder of the Company with respect to the RSUs unless and until the
Participant becomes the record owner of the Shares underlying such RSUs.
(b)    If a dividend is declared on Shares during the period commencing on the
Grant Date (including such date) and ending on the date on which the Shares
underlying RSUs are distributed to the Participant pursuant to Section 6, the
Participant shall be credited with dividend equivalents in the form and in an
amount equal to the dividend that the Participant would have received had the
Shares underlying the RSUs been distributed to the Participant as of the time at
which such dividend is paid. Dividend equivalents will be subject to the same
vesting and forfeiture restrictions as the RSUs to which they are attributable
and will be paid on the same date that the RSUs to which they are attributable
are settled in accordance with Section 6.
Section 4.    Restrictions on Transferability. The RSUs granted hereunder shall
not be assigned, sold, exchanged, pledged, hypothecated, transferred, alienated
or otherwise disposed of or hedged, in any manner (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily, and whether
by operation of law or otherwise, other than by will or by the laws of descent
and distribution, by the Participant. Any sale, exchange, transfer, assignment,
pledge, hypothecation, or other disposition in violation of the provisions of
this Section 4 shall be null and void and any RSU which is hedged in any manner
shall immediately be forfeited. All of the terms and conditions of the Plan and
this Award Agreement shall be binding upon any permitted successors and assigns.
Section 5.    Vesting; Change of Control; Vesting and Forfeiture Upon a
Termination of Employment.
(a)        Vesting. The Award will be subject to the vesting schedule specified
in the Participant's electronic account.
(b)        Change of Control. If the Participant is terminated by the Company
without Cause, or the Participant resigns from employment with the Company with
Good Reason, within 12 months after a Change of Control (a “Change of Control
Termination”), all unvested RSUs shall fully vest on the Participant’s
termination date and shall be distributed to the Participant pursuant to Section
6.


1



--------------------------------------------------------------------------------

Exhibit 10.11


(c)    Vesting and Forfeiture Upon Termination of Employment.
i.Termination Without Cause. If the Participant is terminated by the Company
without Cause (other than a Change of Control Termination), the Participant’s
RSUs shall continue to vest in accordance with Section 5(a) as though the
Participant was still employed by the Company on each applicable vesting date,
provided, however, that the Participant does not engage in any Detrimental
Activity during the Participant’s post-employment vesting period.
ii.Retirement; Disability. If the Participant’s employment is terminated due to
Retirement or Disability, the Participant’s RSUs shall continue to vest in
accordance with Section 5(a) as though the Participant was still employed by the
Company on each applicable vesting date, provided, however, that the Participant
(A) does not engage in any Detrimental Activity and (B) does not become employed
by any company in the financial services industry, in each case, during the
Participant’s post-employment vesting period.
iii.Death. If the Participant is terminated due to death, the Participant’s RSUs
shall fully vest on the Participant’s date of death and shall be distributed to
the Participant’s Beneficiary pursuant to Section 6.
iv.Forfeiture. If the Participant is terminated by the Company with Cause or the
Participant resigns for any reason (other than a Change of Control Termination),
any unvested RSUs shall be forfeited in their entirety on the Participant’s
termination date without any payment to the Participant. In addition, if (A) the
Participant’s employment is terminated by the Company without Cause (other than
a Change of Control Termination) and the Participant engages in any Detrimental
Activity during the Participant’s post-employment vesting period, or (B) the
Participant’s employment is terminated due to Retirement or Disability and the
Participant either (I) engages in any Detrimental Activity, or (II) becomes
employed by any company in the financial services industry, in either case,
during the Participant’s post-employment vesting period, any unvested RSUs shall
be forfeited in their entirety on the date that the Participant engages in such
Detrimental Activity or becomes employed by any company in the financial
services industry, as applicable, without any payment to the Participant.
Section 6.    Distribution on Vesting. Subject to the provisions of this Award
Agreement, upon the vesting of any of the RSUs, the Company shall deliver to the
Participant (or the Participant’s Beneficiary, in the event of the Participant’s
death prior to distribution), as soon as reasonably practicable after the
vesting date (or the Participant’s termination date, as applicable), one Share
for each RSU, provided that such delivery of Shares shall be made no later than
the end of the calendar year in which they vest or, if later, by the 15th day of
the third calendar month after the vesting date provided that the Participant
shall not be permitted, directly or indirectly, to designate the taxable year of
the payment. Upon such delivery, such Shares shall be fully assignable, saleable
and transferable by the Participant, provided that any such assignment, sale,
transfer or other alienation with respect to such Shares shall be in accordance
with applicable securities laws.
Section 7.    [Repayment Requirement. If the Participant’s employment is
terminated (or notice to terminate is given by the Participant or the Company)
for any reason other than death, Disability, Retirement, or termination by the
Company without Cause within 12 months of the date the Participant commences
employment with the Company, any unvested RSUs shall be forfeited in their
entirety on the Participant’s termination date without any payment to the
Participant and the Participant shall be required to repay the Company within 14
days of the Participant’s termination date the net value (following any
applicable tax and other statutory deductions) of any Shares that the
Participant received pursuant to this Award Agreement.] [Section 7 only
applicable to buy-out awards]
Section 8.    Notice Prior to the Participant’s Voluntary Separation from
Employment. In partial consideration for the Participant’s eligibility for and
receipt of any award granted under the Plan, the Participant agrees to provide
the Company with prior notice of the Participant’s voluntary separation from
employment, regardless of the reason for such separation. Such notice shall be
no less than the greater of (a) the notice period applicable to the
Participant’s employee level as specified in the Company’s Separation from
Employment Policy as it exists at the time the


2



--------------------------------------------------------------------------------

Exhibit 10.11


Participant provides such notice or (b) the period specified in any other
written agreement between the Participant and the Company.
Section 9.    Restrictive Covenants.
(a)    Non-Solicitation of Employees. In addition to the Participant’s
obligations detailed in this Agreement, the Participant agrees and reaffirms
that, at any time during the Participant’s employment and for twelve (12) months
following the date the Participant ceases to be employed by the Company for any
reason, or if longer, during the remaining vesting period (the “Restricted
Period”), the Participant shall not, directly or indirectly, whether for the
Participant’s own account or for any person or entity other than the Company or
any Company Affiliate hire, employ, solicit for employment or hire, or attempt
to solicit for employment or hire, any person who is employed by the Company or
any Company Affiliate during the Restricted Period, nor shall the Participant
directly or indirectly induce any such employee to terminate his or her
employment or accept employment with anyone other than a Company Affiliate, or
otherwise interfere with the relationship between the Company and/or any Company
Affiliate and any of their employees during the Restricted Period. Anything to
the contrary notwithstanding, the Company agrees that the Participant shall not
be deemed in violation of this Section 9(a) if an entity with which the
Participant is associated hires or engages any employee of the Company or a
Company Affiliate, if the Participant was not, directly or indirectly, involved
in hiring or identifying such person as a potential recruit or assisting in the
recruitment of such employee.
(b)    Non-Solicitation of, and Non-Interference with, Customers and Prospective
Clients. The Participant agrees that during the Participant’s employment and
during the Restricted Period, the Participant shall not, directly or indirectly,
for any person or entity other than the Company or any Company Affiliate,
solicit, assist in soliciting for or accept business from any customer of the
Company or any Company Affiliate, nor will the Participant induce or encourage
any such customer to discontinue or diminish his, her or its relationship or
prospective relationship with the Company or any Company Affiliate, or divert
business away from the Company or any Company Affiliate; provided, however, that
general solicitation through advertisement shall not constitute solicitation for
purposes of this provision. Anything to the contrary notwithstanding, the
Company agrees that the Participant shall not be deemed in violation of this
Section 9(b) if an entity with which the Participant is associated accepts
business from a customer or client of the Company or a Company Affiliate, if the
Participant was not, directly or indirectly, involved in soliciting or
identifying such customer or client as a potential customer or client of the
competing entity.
(c)    Representations. The Participant agrees that all of the foregoing
restrictions are reasonable and necessary to protect the Company’s and/or any
Company Affiliate’s business and their Confidential Information and that the
Participant’s eligibility for and receipt of any award under the Plan, are
independently and together good and valuable consideration to compensate him or
her for agreeing to all restrictions contained in this Agreement. The
Participant also acknowledges, represents and warrants that the Participant’s
knowledge, skills and abilities are sufficient to permit the Participant to earn
a satisfactory livelihood without violating these provisions. Further, the
Participant agrees that the Participant shall not, following the termination of
the Participant’s employment with the Company, represent or hold the Participant
out as being in any way connected with the business of the Company or any
Company Affiliate.
(d)    Blue Pencil. It is expressly understood and agreed that although the
Participant and the Company consider the restrictions contained in this section
to be reasonable, if a final judicial determination is made by an arbitrator or
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
the Participant, the provisions of this Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
Section 10.    Tax Liability; Withholding Requirements. The Participant shall be
solely responsible for any applicable taxes (including, without limitation,
income and excise taxes) and


3



--------------------------------------------------------------------------------

Exhibit 10.11


penalties, and any interest that accrues thereon, that the Participant incurs in
connection with the receipt, vesting or settlement of any RSU granted hereunder.
The Company shall be authorized to withhold from the Award the amount (in cash
or Shares, or any combination thereof) of applicable withholding taxes due in
respect of the Award, its settlement or any payment or transfer under the Award
and to take such other action (including providing for elective payment of such
amounts in cash or other property by the Participant) as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes;
provided, however, that no Shares shall be withheld with a value exceeding the
maximum statutory tax rates in the applicable tax jurisdictions.
Section 11.    Recoupment/Clawback. The Participant hereby acknowledges and
agrees that in order to comply with applicable law (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act), the
Committee retains the right at all times to decrease or terminate all awards and
payments under the Plan, and any and all amounts payable under the Plan, or paid
under the Plan, shall be subject to clawback, forfeiture, and reduction to the
extent determined necessary to comply with applicable law.
Section 12.    No Right to Continued Employment. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to continue to be employed
by the Company and the receipt of the Award does not confer any rights on the
Participant other than those expressly set forth in this Award Agreement or the
Plan.
Section 13.    Section 409A of the Code. This Award Agreement is intended to
comply with the requirements of Section 409A of the Code and the regulations
thereunder, and the provisions of this Award Agreement shall be interpreted in a
manner that satisfies the requirements of Section 409A of the Code, and this
Award Agreement shall be operated accordingly. If any provision of this Award
Agreement or any term or condition of the RSUs would otherwise conflict with
this intent, the provision, term or condition shall be interpreted and deemed
amended so as to avoid this conflict. Notwithstanding anything else in this
Award Agreement, if the Board considers a Participant to be a “specified
employee” under Section 409A of the Code at the time of such Participant’s
“separation from service” (as defined in Section 409A of the Code), and the
amount hereunder is “deferred compensation” subject to Section 409A of the Code
any distribution that otherwise would be made to such Participant with respect
to RSUs as a result of such separation from service shall not be made until the
date that is six months after such separation from service, except to the extent
that earlier distribution would not result in such Participant’s incurring
interest or additional tax under Section 409A of the Code. If the Award includes
a “series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the Treasury Regulations), the Participants’ right to the
series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment. Notwithstanding the
foregoing, the tax treatment of the benefits provided under this Award Agreement
is not warranted or guaranteed, and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Participant on account of non-compliance with Section 409A of
the Code.
Section 14.    Miscellaneous.
(a)    Definitions. For purposes of this Award Agreement:
i.“Cause” means:
(1)     any conviction (including a plea of guilty or of nolo contendere or
entry into a pre-trial diversion program) of the Participant for the commission
of a felony or any conviction of any criminal offense within the scope of
Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. § 1829;
(2)     the Participant commits an act of gross misconduct, fraud, embezzlement,
theft or material dishonesty in connection with the Participant’s duties or in
the course of the Participant’s employment with the Company or any of its
affiliates;
(3)     failure on the part of the Participant to perform his or her employment
duties in any material respect, which is not cured to the reasonable
satisfaction of the Company within 30 days after the Participant receives
written notice of such failure; or


4



--------------------------------------------------------------------------------

Exhibit 10.11


(4)     the Participant engages in Detrimental Activity.
ii. “Company Affiliate” means the Company’s parents, subsidiaries, affiliates or
their respective successors (collectively, the "Company Affiliates" and each a
“Company Affiliate”).
iii.“Detrimental Activity” includes the following:
(1)     The Participant’s disclosure to any unauthorized person, firm, or
corporation or use or attempt to use for his or her own advantage or to the
advantage of any other person, firm or corporation, any confidential information
relating to the business affairs or trade secrets of the Company or any of its
affiliates, howsoever obtained or provided, during the course of, or as a result
of, his or her employment (the “Confidential Information”). Confidential
Information includes, but is not limited to, information relating to employees,
customers and suppliers (former, actual and potential), Company contracts,
pricing structures, financial and marketing details, business plans, any
technical data, designs, formulae, product lines, intellectual property,
research activities and any information which may be deemed to be commercially
or price sensitive in nature, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media,
including but not limited to electronic and digital media, whether or not
labeled as “confidential”;
(2)     The Participant violates the obligations set forth in Section 9(a) or
9(b) of this Award Agreement.
(3)     Making any false or disparaging comments about the Company or any of its
subsidiaries, affiliates, employees, officers, or directors; or
(4)     Engaging in any activity which in the opinion of the Company is not
consistent with providing an orderly handover of the Participant’s
responsibilities.
The Participant agrees that the foregoing restrictions are reasonable and
necessary to protect the Company’s business and that the grant of this Award,
along with the benefits and attributes of the Participant’s employment by the
Company, is good and valuable consideration to compensate the Participant for
agreeing to these restrictions.
iv. “Disability” means the Participant is entitled to, and has begun to receive,
long-term disability benefits under the long-term disability plan of the Company
in which the Participant participates.
v.“Good Reason” means any of the following changes, as compared to the
Participant's terms of employment prior to a Change of Control:
(1)     a material diminution in the Participant’s authority, duties, or
responsibilities;
(2)     a material diminution in the Participant’s base salary other than a
general reduction in base salary that affects all similarly situated employees;
or
(3)     a relocation of the Participant’s principal place of employment by more
than 50 miles from his or her current principal place of employment, unless the
new principal place of employment is closer to the Participant's home address.
Provided, however, that the Participant must give written notice to the Company
within 30 days of the initial existence of any of the foregoing changes, the
Company shall have 30 days upon receipt of such notice to remedy the condition
so as to eliminate the Good Reason, and if not remedied, the Participant’s
employment must terminate no later than 60 days following the expiration of such
cure period. Notwithstanding the foregoing, the Participant’s continued
employment shall not constitute a waiver of the Participant’s rights with
respect to any circumstance constituting Good Reason under this Award Agreement.


5



--------------------------------------------------------------------------------

Exhibit 10.11


vi.“Retirement” means the Participant’s age plus years of service (in each case,
including completed months) equals or exceeds 65, with a minimum of at least
five years of service with the Company.
(b)    Notices. All notices, requests and other communications under this Award
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission or by e-mail or any other form of electronic
transmission or delivery approved by the Committee, as follows:
if to the Company, to:
Citizens Financial Group, Inc.
600 Washington Blvd.
Stamford, CT 06901
Attention: Corporate Secretary
if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address, facsimile number, e-mail address or such other form of
electronic transmission or delivery as such party may hereafter specify for the
purpose by notice to the other parties hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.
Notwithstanding anything to the contrary contained in this Award Agreement or in
the Plan, the Company may, in its sole discretion, deliver and, by acceptance of
this grant, the Participant hereby explicitly and unambiguously consents and
agrees to the receipt and delivery of, any notices permitted or required
hereunder, documents related to any Awards granted under the Plan and/or any
other information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries or the Plan by electronic means, including but
not limited to through the Participant’s electronic account, through another
on-line or electronic account system established and maintained by the Company
or another third party designated by the Company or via the Company website.
Such consent shall remain in effect throughout the Participant’s term of
employment or service with the Company and thereafter until withdrawn in writing
by the Participant. The Participant acknowledges that the Participant may
receive from the Company a paper copy of any notices or documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing.
(c)    Entire Agreement. This Award Agreement and the Plan (including the terms
specified in the Participant's electronic account, as noted in Section 1 and
Section 5 above) constitute the entire agreement and understanding between the
parties in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.
(d)    Severability. If any provision of this Award Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.
(e)    Amendment; Waiver. No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant, provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement. No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any


6



--------------------------------------------------------------------------------

Exhibit 10.11


provision of this Award Agreement, or any waiver of any provision of this Award
Agreement, shall be effective only in the specific instance and for the specific
purpose for which made or given.
(f)    Assignment. Neither this Award Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.
(g)    Successors and Assigns; No Third-Party Beneficiaries. This Award
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
(h)    Governing Law; Waiver of Jury Trial. This Award Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof. By acknowledging this Award Agreement
electronically or signing it manually, as applicable, the Participant waives any
right that the Participant may have to trial by jury in respect of any
litigation based on, arising out of, under or in connection with this Award
Agreement or the Plan.
(i)    Discretionary Nature. The grant of the RSUs does not create any
contractual right or other right in the Participant to receive any RSUs or other
Awards in the future. Future grants of Awards, if any, shall be at the sole
discretion of the Company.
(j)    Participant Undertaking; Acceptance. The Participant agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable to carry out or give effect to any of the
obligations or restrictions imposed on either the Participant or the RSUs
pursuant to this Award Agreement. The Participant acknowledges receipt of a copy
of the Plan and this Award Agreement and understands that material definitions
and provisions concerning the RSUs and the Participant’s rights and obligations
with respect thereto are set forth in the Plan. The Participant has read
carefully, and understands, the provisions of this Award Agreement and the Plan.
(k)    Dispute Resolution. Except as provided in the last sentence of this
paragraph to the fullest extent permitted by law, the Company and the
Participant agree to waive their rights to seek remedies in court, including but
not limited to rights to a trial by jury. The Company and each Participant agree
that any dispute between or among them and/or their affiliates arising out of,
relating to or in connection with this Plan shall be resolved in accordance with
a confidential two-step dispute resolution procedure involving: (a) Step One:
non-binding mediation, and (b) Step Two: binding arbitration under the Federal
Arbitration Act, 9 U.S.C. § 1, et. seq., or state law, whichever is applicable.
Any such mediation or arbitration hereunder shall be under the auspices of the
American Arbitration Association (“AAA”) pursuant to its then current AAA
Commercial Arbitration Rules. No arbitration shall be initiated or take place
with respect to a given dispute if the parties have successfully achieved a
mutually agreed to resolution of the dispute as a result of the Step One
mediation. The mediation session(s) and, if necessary, the arbitration hearing
shall be held in the city/location selected by the Company in its sole
discretion. The arbitration (if the dispute is not resolved by mediation) shall
be conducted by a single AAA arbitrator, selected by the Company in its sole
discretion. Any award rendered by the arbitrator, including with respect to
responsibility for AAA charges (including the costs of the mediator and
arbitrator), shall be final and binding, and judgment may be entered on it in
any court of competent jurisdiction. In the unlikely event the AAA refuses to
accept jurisdiction over a dispute, the Company and each Participant agree to
submit to JAMS mediation (formerly known as Judicial Arbitration and Mediation
Services) and arbitration applying the JAMS equivalent of the AAA Commercial
Arbitration Rules. If AAA and JAMS refuse to accept jurisdiction, the parties
may litigate in a court of competent jurisdiction.
(l)    Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Award Agreement.
(m)    Nature of Payments. Any and all grants or deliveries related to the RSUs
hereunder shall constitute special incentive payments to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any retirement,
death or other benefits under (i) any retirement, bonus, life insurance or other


7



--------------------------------------------------------------------------------

Exhibit 10.11


employee benefit plan of the Company, or (ii) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.
(n)    Data Privacy. The Participant understands that the Company and its
affiliates and hold certain personal information about the Participant,
including but not limited to the Participant’s name, home address and telephone
number, birthdate, social insurance number or other identification number,
compensation, details of all Awards or any other entitlement to Shares for the
purpose of administering the Plan (the “Data”). As a condition of receipt of
this Award, the Participant explicitly consents to the collection, use, transfer
and retention, in electronic or other form, of the Data by and among, as
applicable, the Company, its affiliates and any third parties assisting the
Company in administration of the Plan (including but not limited to any broker
or other third party with whom the Participate may elect to deposit Shares), in
each case, for the purpose of administering the Participant’s participation in
the Plan.




8

